NaptoN, Judge,
delivered the opinion of the court.
The record in this case shows the refusal of the court of all the-instructions asked by the, defendant based upon the hypothesis of a special contract between plaintiff and defendant. There was evidence of such a contract sufficient to justify the court to put the case to the jury on that ground, and let them pass upon the question. As the court refused to do thiá, the judgment must be .reversed and the case remanded.
Judge Ewing was of counsel and did not sit. Judge Scott concurs.